261 U.S. 345 (1923)
STATE OF OKLAHOMA
v.
STATE OF TEXAS. UNITED STATES, INTERVENER.
No. 18, Original.
Supreme Court of United States.
SUPPLEMENT TO PARTIAL DECREE OF JUNE 5, 1922.
ENTERED MARCH 12, 1923.
IN EQUITY.
On consideration of the several stipulations, suggestions and supporting briefs relating to the entry of a further decree to supplement the partial decree entered June 5, 1922, under the opinion delivered May 1, 1922, [258 U.S. 574]
It is ordered, adjudged, and decreed:
1. This supplemental decree relates only to the bed of the Red River, and to lands bordering on the north side of the same, between the 98th meridian of west longitude and the mouth of the North Fork.
2. The several interveners who, under patents or Indian allotments by the United States, own lands bordering on the north side of the river are severally the owners of so much of the bed of the river as lies in front of their lands and north of the medial line of the river, except as is otherwise stated herein.
3. Where, under grants from the United States, the State of Oklahoma owns lands bordering on the north side of the river the State has the same riparian rights in *346 the river bed that an individual owning the same lands under a patent or Indian allotment would have.
4. The full title and ownership of so much of the bed of the river as lies south of its medial line are in the United States.
5. In the sense intended herein, the medial line of the river is a line drawn midway between the northerly and southerly banks of the river, commonly called cut banks, save that, under a stipulation between the parties affected, to which full effect must be given, this line, in so far as it reaches and is in contact with patented or allotted tracts which are within what is now the bed of the river, shall be regarded and treated as falling no farther north than the southerly line of such tracts as the same were represented by the official survey according to which they were patented or allotted.
6. Where tracts on the north side of the river, which were not riparian when surveyed, were patented or allotted after they had become riparian, such disposals carried the title to the medial line of the river, unless other tracts between them and that line had been disposed of theretofore, in which event the later disposals did not carry any right in, or affect the title to, such intervening tracts.
7. Where tracts on the north side, which had come to be in the river bed after survey and before disposal, were patented or allotted as if they were upland, while the adjacent land behind them which was then actually riparian was as yet unsold and unallotted, such disposals carried the title to the medial line of the river, unless other tracts between them and that line had been disposed of theretofore, in which event the later disposals did not carry any right in, or affect the title to, such intervening tracts.
8. The patenting and allotting of lands bordering on the north side of the river did not carry or give any right to islands in the river which were in existence at that time.
*347 9. The patent issued for lot 1 of section 35 in township 4 south of range 14 west, under which the intervener E. Everett Rowell is now claiming, carried the right and title to the river bed between such lot and the medial line of the river.
10. The patent issued for lots 1 and 2 of section 8 in township 5 south of range 14 west, under which the interveners A.E. Pearson, et al., are now claiming, carried the right and title to the river bed between such lots and the medial line of the river.
11. The patent issued for the northeast quarter of the northeast quarter of section 7 in township 5 south of range 14 west, under which the interveners A.E. Pearson, et al., are now claiming, invested the patentee with the full ownership of the land within the limits of that tract as shown on the plat of the official survey, but did not carry any right or title to any part of the river bed as an incident to the disposal of that tract.
12. The patent issued for lots 6 and 7 of section 7 in township 5 south of range 14 west, under which the interveners Robert L. Owen, et al., are now claiming, carried the right and title to the river bed between such lots and the medial line of the river.
13. The allotments in severalty made of the following tracts, to or on behalf of the Indians named, respectively included and covered the right and title to the portions of the river bed between such tracts and the medial line of the river.
Henry Boot-Pawle, allotment No. 3332, Kiowa, 1910, E 1/2 of the NE 1/4 and lot 4 of section 33, twp. 5 S., range 12 W; Webster Lonewolf, allotment No. 3327, Kiowa, 1910, W 1/2 of the NE 1/4 and lot 3 of section 33, twp. 5 S., range 12 W; Amy Laura Bear, allotment No. 3361, Kiowa, 1910, E 1/2 of NW 1/4 and lot 2 of section 33, twp. 5 S., range 12 W; Mary Hummingbird, allotment No. 3315, Kiowa, 1910, W 1/2 of NW 1/4 and lot 1 of section *348 33, twp. 5 S., range 12 W; Alice Carpio, allotment No. 3419, Comanche, 1910, lot 4 of section 32, twp. 5 S., range 12 W; Isabel Tsa-tah-sis-ko, allotment No. 3280, Apache, 1910, lot 3 of section 24, twp. 5 S., range 13 W; Richard Ko-sope, deceased, allotment No. 3279, Apache, 1910, lot 5 of section 23, twp. 5 S., range 13 W; Julia Mah-seet, allotment No. 3430, Comanche, 1910, lot 4 of section 23, twp. 5 S., range 13 W; William Quo-in-quodle, allotment No. 3312, Kiowa, 1910, N 1/2 of the NW 1/4 and the SE 1/4 of the NW 1/4 of section 23, twp. 5 S., range 13 W; Albert Aun-ko, allotment No. 3298, Kiowa, 1910, SE 1/4 of the SW 1/4 and the SW 1/4 of the SE 1/4 of section 10, and lot 1 of section 15, all in township 5 S., range 13 W; Edgar Kau-bin, allotment No. 3318, Kiowa, 1910, NE 1/4 of the SW 1/4 and the NW 1/4 of the SE 1/4 and lot 1 of section 10, twp. 5 S., range 13 W; Cora Tso-odle, deceased, allotment No. 3292, Kiowa, 1910, lots 4 and 5 and the SW 1/4 of the NW 1/4 of section 4, twp. 5 S., range 13 W; Ned Odle-pah-quote, deceased, allotment No. 3299, Kiowa, 1910, lots 1 and 2 and the SE 1/4 of the NE 1/4 of section 5, twp. 5 S., range 13 W; Lena Ho-ah-wah, allotment No. 3405, Comanche, 1910, NE 1/4 of the SE 1/4 and lot 7 of section 31, and the NW 1/4 of the SW 1/4 of section 32, all in twp. 4 S., range 13 W; Lily Black Bear, allotment No. 3281, Apache, 1910, NE 1/4 of the SW 1/4 of section 31, twp. 4 S., range 13 W; John Paut-chee, allotment No. 3390, Comanche, 1910, lots 3 and 4 of section 31, twp. 4 S., range 13 W; Josie Star, allotment No. 3283, Apache, 1910, N 1/2 of the NE 1/4 and lot 2 of section 35, twp. 4 S., range 14 W; George Ase-perm-my, allotment No. 3432, Comanche, 1910, lot 3 of section 35, twp. 4 S., range 14 W; Emma A-one-ty, allotment No. 3306, Kiowa, 1910, N 1/2 of the NW 1/4 and lot 4 of section 35, twp. 4 S., range 14 W; James Too-ah-imp-ah, allotment No. 3423, Comanche, 1910, E 1/2 of the NW 1/4 and lots 2 and 3 of section 34, twp. 4 S., range 14 W; Day Tah-too-ah-ni-pah, *349 allotment No. 3385, Comanche, 1910, W 1/2 of the NW 1/4 and lot 4 of section 34, twp. 4 S., range 14 W; Ray Do-yah, allotment No. 3303, Kiowa, 1910, N 1/2 of the SE 1/4 and lots 1 and 2 of section 33, twp. 4 S., range 14 W; Cynthia Berry, allotment No. 3282, Apache, 1910, lot 2 of section 4, twp. 5 S., range 14 W; Maggie Turtle Mountain Reid, allotment No. 3293, Kiowa, 1910, SW 1/4 of the NE 1/4 and lots 2 and 6 of section 5, twp. 5 S., range 14 W; Robert To-quothy, allotment No. 3413, Comanche, 1910, N 1/2 of the SW 1/4 and lot 5 of section 5, and lot 3 of section 8, all in twp. 5 S., range 14 W; George Emau-ah, deceased, allotment No. 3364, Kiowa, 1910, lots 3 and 4 of section 7, twp. 5 S., range 14 W; Louis Sah-koodle-quoie, deceased, allotment No. 3326, Kiowa, 1910, lots 1 and 2 of section 12, twp. 5 S., range 15 W; Fannie Zo-tigh, deceased, allotment No. 3320, Kiowa, 1910, E 1/2 of the SE 1/4 of section 11, and lots 2 and 3 of section 14, twp. 5 S., range 15 W; William Tix-sey, allotment No. 3396, Comanche, 1910, N 1/2 of the SW 1/4 and lot 1 of section 11, twp. 5 S., range 15 W; Alice Ware, allotment No. 3307, Kiowa, 1910, lot 2 of section 10, twp. 5 S., range 15 W; Dora Au-tau-bo, allotment No. 3295, Kiowa, 1910, lot 4 of section 9, twp. 5 S., range 15 W; Martin Topaum, allotment No. 3305, Kiowa, 1910, E 1/2 of the SW 1/4 of section 4, and lot 2 of section 9, twp. 5 S., range 15 W; William Bointy, allotment No. 3291, Kiowa, 1910, W 1/2 of the SW 1/4 of section 4, lot 1 of section 9, and lot 6 of section 5, all in twp. 5 S., range 15 W; Richard Humming-bird, allotment No. 3317, Kiowa, 1910, lot 7 of section 6, twp. 5 S., range 15 W; Cynthis Looking-glass, allotment No. 3416, Comanche, 1910, lot 4 and the SE 1/4 of the SW 1/4 of section 19, and lot 2 of section 30, all in twp. 4 S., range 16 W; Ernest Wesley Gallaher, allotment No. 3348, Kiowa, 1910, N 1/2 of the NW 1/4 and lot 3 of section 35, twp. 5 S., range 12 W; Mary Tsa-tsa-tine, deceased, allotment No. 3368, Kiowa, 1910, lot 1 of section 35, twp. *350 5 S., range 12 W; Lulu Pe-sau-ny, allotment No. 3409, Comanche, 1910, E 1/2 of the SE 1/4 and lot 4 of section 15, twp. 5 S., range 13 W; Lizzie Po-hoc-su-cut, allotment No. 3399, Comanche, 1910, NE 1/4 of the SW 1/4 and lot 5 of section 7, all in twp. 5 S., range 14 W; Nettie Goom-do, allotment No. 3322, Kiowa, 1910, lots 3 and 4 of section 10, twp. 5 S., range 15 W.
14. The allotments in severalty made of the following tracts, to or on behalf of the Indians named, respectively included and covered the right and title to the portions of the river bed between such tracts and the medial line of the river, save that this paragraph must be understood to be without prejudice to any rights which other persons or allottees may have in virtue of prior or contemporary disposals or allotments of other tracts between those described and that line:
Francis Chanate, allotment No. 3333, Kiowa, 1910, W 1/2 of the NE 1/4 and the NW 1/4 of the SE 1/4 of section 13, twp. 5 S., range 12 W; Velma-mi-he-copy, allotment No. 3428, Comanche, 1910, NE 1/4 of NE 1/4 of section 9, twp. 5 S., range 13 W; Maggie Hummingbird, deceased, allotment No. 3314, Kiowa, 1910, NW 1/4 of the SW 1/4 and the S 1/2 of the SW 1/4 of section 12, twp. 5 S., range 15 W; Rob-peet-sue-ni, allotment No. 3382, Kiowa, 1910, W 1/2 of the SE 1/4 and lot 2 of section 11, twp. 5 S., range 15 W; Carl Ye-ah-que, allotment No. 3362, Kiowa, 1910, SW 1/4 of the SW 1/4 of section 3, and W 1/2 of the NW 1/4 of section 10, twp. 5 S., range 15 W; Cynthia Cozad, allotment No. 3345, Kiowa, 1910, lots 1 and 2 of section 4, twp. 5 S., range 16 W; Jesse Locke, allotment No. 3403, Comanche, 1910, SW 1/4 of the SW 1/4 of section 33, and the E 1/2 of the SE 1/4 of section 32, twp. 4 S., range 16 W; John Ah-keah-bo, allotment No. 3288, Kiowa, 1910, NE 1/4 of the NE 1/4 and the S 1/2 of the NE 1/4 of section 32, twp. 4 S., range 16 W; Louis Cozad, allotment No. 3343, Kiowa, 1910, NE 1/4 of the SW 1/4 and the W 1/2 of the SW 1/4 of *351 section 29, twp. 4 S., range 16 W; Maud Khoda Ko-se-peah, allotment No. 3388, Comanche, 1910, SW 1/4 of the NW 1/4 of section 29, and the SE 1/4 of the NE 1/4 and the NE 1/4 of the SE 1/4 of section 30, twp. 4 S., range 16 W; Carrie Geiogemah, allotment No. 3351, Kiowa, 1910, NE 1/4 of the NE 1/4 and W 1/2 of the NE 1/4 of section 30, twp. 4 S., range 16 W; Florence Calisay, allotment No. 3349, Kiowa, 1910, NE 1/4 of the SW 1/4 and the N 1/2 of the SE 1/4 of section 12, twp. 5 S., range 15 W; Mary Alice Sah-maunty, allotment No. 3360, Kiowa, 1910, N 1/2 of the SW 1/4 and the SW 1/4 of the SE 1/4 of section 35, twp. 4 S., range 16 W; Philomena Senoya, allotment No. 3441, Comanche, 1910, W 1/2 of the SW 1/4 of section 36 and the SE 1/4 of the SE 1/4 of section 35, twp. 4 S., range 16 W; Hattie Jones, allotment No. 3324, Kiowa, 1910, NW 1/4 of the SE 1/4 and the E 1/2 of the SW 1/4 of section 36, twp. 4 S., range 16 W; John Tah-hah, allotment No. 3401, Comanche, 1910, E 1/2 of the SE 1/4 and the SW 1/4 of the SE 1/4 of section 36, twp. 4 S., range 16 W; Montgomery Fuller, allotment No. 3420, Comanche, 1910, E 1/2 of the NE 1/4 and the NE 1/4 of the SE 1/4 of section 10, twp. 5 S., range 15 W; Elton Pah-che-ka, allotment No. 3414, Comanche, 1910, W 1/2 of the NE 1/4 and NW 1/4 of the SE 1/4 of section 10, twp. 5 S., range 15 W.
15. The receiver is directed to surrender, as soon as conveniently may be done, the possession of all patented and allotted tracts on the northerly side of the medial line which are within the receivership area and are without an oil well; and after the possession of any such tract is so surrendered that tract shall be regarded as fully discharged from the receivership.